     Case 2:20-cv-02625-JAK-JDE Document 24 Filed 10/30/20 Page 1 of 1 Page ID #:3479


                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12    MARQUES BORNEY,                        ) Case No. 2:20-cv-02625-JAK (JDE)
                                             )
                        Petitioner,          )
13                                           ) JUDGMENT
                         v.                  )
14                                           )
      JASON PICKETT, Acting Warden,          )
15                                           )
                                             )
16                      Respondent.          )
                                             )
17                                           )
18
19          Pursuant to the Order Accepting Findings and Recommendation of the
20    United States Magistrate Judge,
21          IT IS ADJUDGED that the operative Petition is denied and this action
22    is dismissed with prejudice.
23
24    Dated: October 30, 2020
25
                                          ______________________________
26                                        JOHN A. KRONSTADT
27                                        United States District Judge

28
